Citation Nr: 0107196	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  94-41 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to service connection for allergic rhinitis.  

3.  Entitlement to service connection for bronchitis.  

4.  Entitlement to service connection for right ear hearing 
loss.  

5.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


REMAND

The veteran had active duty from March 1983 to October 1990.

The Board of Veterans' Appeals (Board) notes that the veteran 
has appeared for several hearing at the RO in this appeal.  
She has also been scheduled for several hearings at the RO 
before the Board, all of which were rescheduled at her 
request.  She requested a hearing before the Board in July 
1997 and withdrew that request in December 1998, noting that 
her representative had told her that she could request such a 
hearing later.  On a VA Form 9 filed in November 1999, she 
indicated by a check mark that she did not want to appear at 
a hearing before the Board, but also, in a handwritten note, 
indicated that she wanted a video hearing before the Board.  
In November 2000, after several canceled hearings, she 
indicated that she wanted a hearing before a member of the 
Board at the RO rather than a video hearing.  The requested 
hearing before a member of the Board was scheduled for 
January 11, 2001.  On January 5, 2001, she sent a message to 
her representative indicating that she wanted the hearing 
rescheduled for a Monday or a Friday due to her work 
schedule.  On February 8, 2001, the undersigned member of the 
Board granted her request to reschedule the hearing.   

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991).  
Pursuant to 38 C.F.R. § 20.700 (2000), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Nonetheless, the veteran is also informed that requests for a 
change in a hearing date may be made at any time up to two 
weeks prior to the scheduled date of the hearing if good 
cause is shown. Such requests must be in writing, must 
explain why a new hearing date is necessary, and must be 
filed with the office of the VA official who signed the 
notice of the original hearing date. Examples of good cause 
include, but are not limited to, illness of the appellant 
and/or representative, difficulty in obtaining necessary 
records, and unavailability of a necessary witness. If good 
cause is shown, the hearing will be rescheduled for the next 
available hearing date after the appellant or his or her 
representative gives notice that the contingency which gave 
rise to the request for postponement has been removed. If 
good cause is not shown, the appellant and his or her 
representative will be promptly notified and given an 
opportunity to appear at the hearing as previously scheduled. 
If the appellant elects not to appear at the prescheduled 
date, the request for a hearing will be considered to have 
been withdrawn. In such cases, however, the record will be 
submitted for review by the Member who would have presided 
over the hearing. If the presiding Member determines that 
good cause has been shown, the hearing will be rescheduled 
for the next available hearing date after the contingency 
which gave rise to the request for postponement has been 
removed.  38 C.F.R. § 20.704(c) (2000).

If an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn. No further request for a hearing 
will be granted in the same appeal unless such failure to 
appear was with good cause and the cause for the failure to 
appear arose under such circumstances that a timely request 
for postponement could not have been submitted prior to the 
scheduled hearing date. A motion for a new hearing date 
following a failure to appear for a scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted. Such 
motions must be filed with: Director, Administrative Service 
(014), Board of Veterans' Appeals, 810 Vermont Avenue, NW., 
Washington, DC 20420. Whether good cause for such failure to 
appear and the impossibility of timely requesting 
postponement have been established will be determined by the 
Member who would have presided over the hearing. If good 
cause and the impossibility of timely requesting postponement 
are shown, the hearing will be rescheduled for the next 
available hearing date at the same facility after the 
appellant or his or her representative gives notice that the 
contingency which gave rise to the failure to appear has been 
removed.  38 C.F.R. § 20.704(d) (2000).

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a hearing before a member of the Board 
sitting at the RO.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until she is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



